104 F.3d 358
79 A.F.T.R.2d 97-1092
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sam DRAKULICH;  Jeanne Drakulich, Plaintiffs-Appellants,v.INTERNAL REVENUE SERVICE;  Internal Revenue Service,Criminal Investigation Division;  D. Arrvin Reedy;Scott G. Adams, Defendants-Appellees,andAnne Morris PRICE, Agent, Department of the Treasury;  C.Steven Kargauer;  Jack Petri, District Manager, Departmentof the Treasury;  George E. Sutton;  Nancy Reinitz,Ombudsman, Internal Revenue Service;  C.A. Moore;  NancyGivens, Examination Division, Internal Revenue Service;  SalBaretta;  Aileen Condon;  Retta Jones;  N. Laura Harrison;Marie Anne Borsuk, Defendants.
No. 96-2346.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Dec. 30, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Leonie M. Brinkema, District Judge.  (CA-96-11-A)
Sam Drakulich, Jeanne Drakulich, Appellants Pro Se.
Patricia McDonald Bowman, Teresa Thomas Milton, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.
E.D.Va.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's orders granting summary judgment to the government on their tax refund suit and dismissing their remaining state law claims against Reedy and Adams.  Because Appellants failed to meet the jurisdictional prerequisites to maintaining a refund suit in district court, summary judgment was properly entered in favor of the government and we affirm.  See 26 U.S.C. §§ 6511, 6532(a), 7422 (1994).  Our review the record and the district court's order dismissing the Appellants' state law claims discloses no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Drakulich v. Internal Revenue Service, No. CA-96-11-A (E.D.Va. Sept. 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED